Citation Nr: 1221157	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 10 percent for left upper extremity scar with nerve damage.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  For the entire rating period under appeal, the nerve aspect of the Veteran's service-connected disability has been manifested by symptomatology that has more nearly approximated moderate (but not severe) incomplete paralysis of the musculocutaneous nerve.

2.  For the entire rating period under appeal, the scar tissue aspect of the Veteran's service-connected disability has indicated a scar that is productive of pain, and is a deep scar, but one that is less than 6 square inches in size, is stable, is nonadherent, and is not productive of limitation of motion or function.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no greater than 10 percent, for the nerve aspect of the Veteran's left upper extremity disorder have been met for the entire period of appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (Code) 8517 (2011).   

2.  The criteria for a disability rating in excess of 10 percent for the scar aspect of the Veteran's left upper extremity disorder have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In September 2008, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements and personal hearing testimony.

In addition, the Veteran was afforded VA examinations in May 2008 and August 2009 to evaluate his scar and nerve disability.  The Board finds that these examinations were adequate for rating purposes because each was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Rating the Scar/Nerve Disorder

During service, the Veteran underwent surgical removal of a lipoma from his left axilla.  In December 1999, the RO granted service connection for a scar on the Veteran's left axilla, which involved intercostobrachial cutaneous nerve damage.  A 0 percent rating was granted, effective October 1, 1999.  Pursuant to a claim for increased rating, the RO increased the disability rating to 10 percent, effective the date of claim in January 2006.  In April 2008, the Veteran filed another claim for increased rating for his scar/nerve disorder.  In the July 2008 rating decision on appeal, the RO denied his claim.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO rated the Veteran's scar and nerve disability under Diagnostic Codes 8517-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2011).  The Board will assess the criteria under each diagnostic code below.  

Diagnostic Code 8517 addresses disabilities involving the musculocutaneous nerve.  See 38 C.F.R. § 4.124a.  Under this provision, disability ratings of 0, 10, and 20 percent are assignable for incomplete paralysis that is mild, moderate, or severe, respectively.  A 20 percent rating is also assignable under this code for complete paralysis involving the minor extremity, with evidence of weakness but not loss of flexion of elbow and supination of forearm, while a 30 percent rating is assignable for the same symptoms in the major extremity.  38 C.F.R. § 4.124a . 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.   

Scar disabilities are rated under DCs 7800 to 7805 of 38 C.F.R. § 4.118.  The criteria for evaluating scars under these codes were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for increased rating was filed in April 2008.  Accordingly, the revised schedular rating criteria are not applicable in this decision, the schedular rating criteria in effect prior to October 23, 2008 will be applied.

The rating criteria pertaining to scars not on the head, face, or neck, and in effect in April 2008, are found in Diagnostic Codes 7801 through 7805.  A 10 percent evaluation is warranted under DC 7801 where a scar, that is not on the head, face, or neck, is deep or limits motion, and is at least 6 square inches in size.  A 20 percent rating is warranted under DC 7801 for deep scars exceeding 12 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar, that is not on the head, face, or neck, is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Finally, under DC 7805, other scars are to be rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118 (2007).  

After a review of all the evidence, the Board finds that, throughout the pendency of this appeal period, the manifestations of the nerve aspect of the Veteran's disability have been mainly sensory, and have caused moderate incomplete paralysis.  The Board also finds that, throughout the pendency of this appeal period, the Veteran's scar can be characterized as painful and deep, but is less than 6 square inches in size, has not been unstable, and has not caused limitation of motion or function in his left upper extremity.  38 C.F.R. §§ 4.118, 4.124a.    

While the Board has considered all lay and medical evidence as it bears on the question of rating during the period on appeal, the evidence most relevant to the appeal period consists of VA compensation examination reports dated in May 2008 and August 2009, VA treatment records, and lay statements from the Veteran.  

The May 2008 VA examiner indicated a review of the claims file and an examination of the Veteran.  In his report, the examiner reviewed the genesis of the Veteran's disability, noting that he developed numbness in the medial aspect of his left upper arm following the lipoma removal.  The VA examiner indicated that the Veteran complained of worsening numbness, and of feeling numbness in the left arm in the ulnar distribution.  The examiner noted numbness from the intercostal brachial nerve, and also from the distribution of the ulnar nerve of the left arm.  The examiner measured the Veteran's scar at 4 cm, and described the scar as well healed.  The examiner stated that the Veteran's scar was not painful, adherent, inflamed, irregular, unstable, and did not cause any limitation of motion.  But the examiner noted the scar as minimally depressed upon palpation, and described the scar as "deep to the subcutaneous tissue."  This VA examiner concluded by noting two diagnoses.  First, the examiner noted the scar on the left axilla with damage to the intercostal brachial cutaneous nerve affecting the left medial arm area.  Second, the examiner noted "[c]ubital tunnel syndrome" in the Veteran's left elbow involving the ulnar nerve with positive Tinel's sign.  The examiner indicated that the second disorder was unrelated to the first disorder.  

The August 2009 VA examiner also indicated a review of the claims file and an examination of the Veteran.  The examiner indicated that the Veteran had reported numbness in his left armpit area, and in recent years, tingling and numbness along the medial aspect of the left forearm as well as the tips of the 4th and 5th fingers of the left hand.  The Veteran indicated to the examiner that these symptoms increased with repetitive or strenuous use of the left hand.  The examiner characterized the Veteran's symptoms as "paresthesia."  The examiner stated that numbness over the axilla and the medial aspect of the left arm corresponded to the intercostalbrachial/ medialbrachial cutaneous nerve branches.  By contrast, he indicated that the "more recent" numbness in the lower portion of the left arm relates to left ulnar nerve symptoms which stem from the left ulnar nerve.  

The examiner characterized disability with the intercostalbrachial/medialbrachial cutaneous nerve as sensory, and noted no motor impairment.  He characterized the ulnar nerve disability as sensory as well, but noted mild motor symptoms based on the Veteran's report that his "ring and little finger seem to be getting weaker."  The examiner noted normal left upper extremity strength without evidence of atrophy.  The examiner did not indicate any limitation of motion or of function associated with the Veteran's nerve symptoms.  The examiner noted that EMG testing in July 1999 and July 2008 indicated normal findings of the left upper extremity, and were negative for median, radial, or ulnar nerve problems.  However, the July 2008 EMG report noted "numbness and decreased pinprick sensation to the left axillary area and left intercostal area."  The examiner also stated that there was "no standard method of checking these nerves."

In his conclusion, the August 2009 examiner reiterated that the Veteran had left upper extremity scar with intercostalbrachial/medialbrachial cutaneous nerve damage for which he experienced numbness over the left axilla and medial aspect of the arm.  The examiner also noted the separate disorder involving the "Veteran's subjective left ulnar symptoms developed 13 years after the left axilla lipoma resection in 1996[.]"  The examiner stated that the ulnar symptoms were "not related" to the nerve disorder in the axilla.   

The Board has also reviewed relevant VA treatment records dated in April 2008.  See 38 C.F.R. § 3.400(o)(2).  These records reflect treatment and assessment for complaints of pain and limitation in the left upper extremity.  

As indicated, the record contains lay evidence from the Veteran.  The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Id.

In this matter, the Veteran's lay statements are of probative value because he is competent to testify regarding the frequency, severity, and duration of pain, limitation, or numbness associated with the injury to his left upper extremity.  Such symptoms would be observable symptoms.  The Veteran is competent to state that a disorder causes pain, or affects his ability to use his left upper extremity.  The Board finds no evidence of record that would undermine the Veteran's credibility, moreover.  He has been consistent in his statements during the appeal period regarding the symptoms and impairments caused by his disability.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Veteran's reports of symptoms and impairment caused by his service-connected scar/nerve tissue are found in the April 2008 VA treatment records, which note the Veteran's complaints of pain and limitation of motion in his shoulder area, and radiating pain from his shoulder through his arm to his hand.  Lay evidence is also found in the transcript of record of the July 2009 personal hearing before the RO.  During the hearing, the Veteran reiterated his complaints of numbness and limitation, from his shoulder area to his fingers on his left hand.  He noted the numbness in his underarm area, and in his forearm and hand areas.  He testified that the numbness worsens while sleeping.  He indicated difficulty lifting his left arm when fishing.  He also indicated he experienced the symptoms in his left arm "right after" his lipoma removal during service.  Although the Veteran indicated that his scar was not "painful[,]" he nevertheless stated that he could feel the numbness when rubbing clothing and deodorant against the scar.  He described the sensation as "tenderness."  

To review, the Veteran has been rated as 10 percent disabled during the appeal period for both scar and nerve symptoms associated with a lipoma removal from his left underarm area.  The Veteran has received this 10 percent evaluation based on the scar aspect of the disability, as reflected by the use of Diagnostic Code 7804 and  previous evidence showing that the scar had been painful.  Because the RO did not previously assign a separate compensable rating for the nerve aspect of the disability, the RO implicitly found that only a noncompensable rating was warranted for the nerve aspect of his disorder, for mild symptoms, rather than a separate 10 percent rating for moderate neurological symptoms.  To warrant a separate 10 percent rating for neurological disability under DC 8517, which addresses the nerve aspect of the disorder, the evidence must show moderate incomplete paralysis.  See 38 C.F.R. § 4.124a.  

To warrant a rating increase to the next-highest 20 percent evaluation under DCs 7801 through 7805, which address the skin aspect of the disorder, the evidence must show that the scar results in limitation of function of the upper left extremity.  To warrant a separate 10 percent rating under DC 7801, which addresses deep scars, the evidence must show that the scar is at least 6 square inches in size.  See 38 C.F.R. § 4.118.  

Based on the evidence in this matter, the Board finds a rating in excess of 10 percent unwarranted for the scar aspect of the Veteran's disorder for any period; however, the Board finds that, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating is warranted for the nerve aspect of the disability.    

First, with regard to the scar tissue aspect of the Veteran's disorder, the medical evidence clearly indicates that the Veteran's scar may be regarded as deep.  If the evidence indicated that his scar exceeded 6 square inches in size, then a 10 percent rating would be warranted under DC 7801.  But the evidence shows that the Veteran's scar is significantly smaller.  The May 2008 report noted the scar as 4 cm.  Thus, a compensable rating under DC 7801 would be unwarranted.  The Board also considered finding a noncompensable rating warranted under DC 7804, which addresses painful scars.  The record documents that the Veteran was initially assigned the current 10 percent evaluation for pain.  But probative evidence during the appeal period indicates that the scar is not painful.  The May 2008 VA examiner found that the Veteran's scar was not painful.  The August 2009 VA examiner did not indicate that the scar was painful.  And the Veteran expressly indicated during his personal hearing in July 2009 that his scar is not painful.  But during that hearing he did indicate tenderness on his scar.  As such, the Board finds the evidence in equipoise as to whether the criteria are approximated under DC 7804 for a 10 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A 10 percent rating is therefore warranted during the period of appeal for the scar aspect of the disorder.    

The Board has assessed whether an increased rating would be warranted under DC 7805.  This provision directs the Board to rate the disorder under the affected body part if the scar affects limitation of function.  As the Veteran's scar is located just beneath his left shoulder, and clearly affects his upper arm area, the Board has considered whether a rating in excess of 10 percent could be assigned under DC 5201, the provision addressing limitation of motion of the shoulder.  See 38 C.F.R. § 4.71a.  Under that DC, the minimum compensable rating is 20 percent for limitation of motion of the arm to the shoulder level.  Here, the evidence indicates that the scar under the Veteran's left arm does not adversely affect the functioning of his left shoulder.  Although the Veteran, during the RO personal hearing, indicated some difficulties in his left shoulder, the more persuasive medical evidence of record indicates no shoulder impairment.  As noted earlier, each examiner characterized the Veteran's disability as sensory, and each indicated no limitation of motion or function associated with the service-connected scar/nerve disorder.  The May 2008 examiner expressly found no limitation of motion or function associated with the scar, while the August 2009 examiner found no motor impairment, noted normal left upper extremity strength without evidence of atrophy, and did not indicate any limitation of motion or of function associated with the scar.  Further, although the Veteran has testified to experiencing limitation of function in his left shoulder area, he has not indicated that symptoms associated with his scar limit range of motion in his left arm to shoulder level.  

With regard to the nerve aspect of the Veteran's disorder, the medical and lay evidence is clear that the Veteran's nerve disorder under his left arm causes only sensory symptoms.  The Veteran attests to numbness in his underarm area extending to the back of his arm.  Moreover, the examination reports indicate decreased pinprick sensation to the left axillary area and left intercostal area.  Nevertheless, these symptoms can fairly be characterized as moderate, given that they appear to interfere somewhat with the Veteran's daily functioning.  But the symptoms cannot be fairly characterized as severe, or symptoms that interfere significantly with the Veteran's functioning.  The evidence is clear - in the extensive medical findings showing a normal left upper extremity, and even in the Veteran's own statements - that he has retained the full effective use of his left upper extremity despite his occasional unpleasant sensory symptoms.  

The Board has considered whether the Veteran's complaints of lower arm numbness and pain should be considered in the rating evaluation here.  But the Board finds his reported symptoms below the elbow irrelevant.  The Veteran is not service connected for disability of the ulnar nerve (addressed under DC 8516).  He is service connected for a nerve that resides in the left underarm area.  Moreover, each VA examiner expressly stated that the Veteran's ulnar nerve symptoms - the numbness and tingling from the elbow to the fingers - are not related to the service-connected nerve disorder under the arm.  The August 2009 examiner supported this statement by indicating that the Veteran's reported symptoms in his ulnar area arose 13 years following his lipoma removal surgery.  This examiner also noted that July 2008 EMG testing indicating a normal ulnar nerve.  

In assessing whether to consider the Veteran's complaints of ulnar neuropathy here, the Board reviewed the Veteran's lay statements.  However, the Board finds his statements of limited probative value on this particular aspect of the claim at issue.  He is simply not a competent witness on whether the lower arm symptoms relate to the disorder residing under the arm.  The Veteran is competent to offer evidence regarding symptoms he may experience in his arm, such as pain, numbness, or limitation.  These are observable symptoms.  But he is not competent to offer evidence regarding the etiology of the lower arm symptoms.  Such an issue concerns a neurological disorder that is beyond his capacity for observation.  On this particular aspect of the Veteran's claim, the Board must instead rely on medical professionals who are trained to make determinations on matters of etiology, such as the one before the Board.  The May 2008 and August 2009 VA examiners determined that the lower arm symptoms were unrelated to the upper arm symptoms.  In the Board's assessment, these judgments are of probative value.    

In sum, the medical and lay evidence of record indicates that the Veteran's scar/nerve disorder involves a 4 cm deep scar under the left arm that is productive of tenderness on the site of the scar, and of numbness in the underarm and upper-arm areas - i.e., moderate incomplete paralysis.  The preponderance of the evidence does not indicate severe incomplete paralysis or any limitation of motion or function of the Veteran's left shoulder.  The medical and lay evidence also indicates that the Veteran may have a separate nerve disorder in his left upper extremity, stemming from his ulnar nerve, and manifesting in numbness from his elbow to his fingers.  But any evidence associated with such a disorder is not relevant here as the two medical professionals who reviewed the Veteran's claim found the ulnar symptomatology unrelated to the service-connected scar/nerve issue centered in the left armpit area.  As such, a rating in excess of 10 percent has been unwarranted during the appeal period for the scar aspect of the Veteran's disorder, but a separate 10 percent rating has been warranted during the appeal period for the nerve aspect of the Veteran's disorder.  38 C.F.R. §§ 4.118, 4.124a.  As the preponderance of the evidence is against any additional increased rating here, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected scar and nerve disabilities are inadequate.  The ratings assigned under Diagnostic Codes 8517 and 7804 are based on the average impairment of earning capacity resulting from disability associated with nerve disorders and scars.  The rating criteria specifically contemplate the frequency and severity of related symptoms, such as paralysis associated with the nerve disability and pain associated with the scar disability.  The record contains no indication that these disabilities cause greater difficulty than that contemplated by the separate 10 percent rating that have been assigned during the appeal period.  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluations assigned for the disabilities to be inadequate to rate the Veteran's service-connected disabilities.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An increased disability rating in excess of 10 percent for a left upper extremity scar is denied.  

A separate 10 percent rating for a nerve disorder in the left upper extremity is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


